900 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lester V. KERAN, Jr., Petitioner-Appellant,v.R.C. MARSHALL, Supt., Respondent-Appellee.
No. 89-3253.
United States Court of Appeals, Sixth Circuit.
April 16, 1990.

Before NATHANIEL R. JONES and KRUPANSKY, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Lester V. Keran, Jr., appeals from the judgment of the district court dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Keran alleged that he was denied effective assistance of counsel.  After a two day evidentiary hearing, the district court concluded that the evidence failed to establish an unconstitutional deprivation of counsel under the standard established by Strickland v. Washington, 466 U.S. 668 (1984).


3
Upon review, we find no error.  Application of the principles of Strickland to the facts in this case makes it clear that the conduct of Keran's trial counsel cannot be found unreasonable and, counsel's conduct notwithstanding, Keran suffered insufficient prejudice to warrant setting aside the conviction.


4
Accordingly, we hereby hold that Keran was not deprived of effective assistance of counsel nor was he in any way deprived of a fundamentally fair trial.  We therefore affirm the judgment of the district court for the reasons set forth in the court's opinion and order dated March 6, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.